Filed 9/9/14 In re P.W. CA
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re P.W., JR., a Person Coming Under the                           B252890
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK93842)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.S. et al.,

         Defendants and Appellants.



      APPEALS from orders and findings of the Superior Court of Los Angeles County.
Deborah Losnick, Juvenile Court Referee. Affirmed.

      Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant S.S.

      Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant P.W., Sr.

      John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
David Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.

                                        _________________________
       In this dependency case involving P.W., Jr., (minor), S.S. (mother) and P.W., Sr.,
(father) (collectively the parents) challenge the juvenile court’s six-month review finding
that returning the minor to their care posed a substantial risk of harm, and that they were
provided with reasonable services.
       We find no error and affirm.
                                         FACTS1
“Background; the Referral; the Hospital Hold
       “The parents were married on October 7, 2011. Almost five months later, [in
February], 2012, the minor was born premature and stayed in a neonatal intensive care
unit for about a month due to respiratory distress. When the minor was released, he was
placed on an apnea monitor. He suffered apneic episodes multiple times a day and
stopped breathing. When he was comforted by his parents, the minor’s breathing would
resume. He was under the care of a pediatrician, Dr. Tan.
       “In May 2012, the minor was exposed to cigarette smoke from his maternal
grandmother (grandmother). The next day, his apnea monitor sounded 10 times in less
than 12 hours. The Department received a referral alleging a threat of physical and
emotional abuse by father. As reported, mother and father yelled and hit each other.
Three or four times a week, the reporting party heard banging coming from the family’s
apartment. A neighbor disclosed that father slammed the minor into the tub because he
did not want to give the minor a bath.
       “A social worker visited the family and interviewed mother and father. They
denied the existence of domestic violence in the home, though mother conceded that they
did occasionally argue. She disclosed that she received therapy from Pacific Clinic, and
that father and she also go to couple[’s] therapy. According to mother, she had
postpartum depression but was not on any kind of medication. Father reported that he
was a patient at Regional Center, but further stated that he had never been diagnosed with


1
     We borrow, in large part, from our statement of facts in In re P.W. (Feb. 6, 2014,
B247824) [nonpub. opn.].

                                             2
a mental health disorder. He denied slamming the minor in the tub. There was no
evidence that the minor had been injured.
       “On May 18, 2012, the parents took the minor to Antelope Valley Medical Center
due to ‘breath holding spells.’ He was transferred to Miller’s Children’s Hospital for a
higher level of care.
       “The minor was diagnosed with acute bronchiolitis, laryngomalcia[2] and feeding
problems, which resulted in a failure to thrive. Medical personnel monitored the minor to
determine if he needed a gastronomy tube (G-tube) because of his difficulties
swallowing. He had severe respiratory distress with episodes of decreased levels of
oxygen in the body every five to 10 minutes. He required oxygen at all times, and
frequent deep suctioning. A doctor spoke to mother and father regarding the minor’s
condition and what might need to be done to provide proper care, and nurses attempted to
explain the severity of the situation. The parents appeared unable to understand the
medical issues and were resistant to treatment, saying that they did not give permission to
have the minor treated. They kept threatening to take the minor out of the hospital
against medical advice. Mother said that God did not give the minor tubes, so he should
not have them. During the next several weeks, the minor’s need for oxygen and deep
suctioning increased. He received respiratory treatment by a therapist as needed and at
varying frequency. As his stay at the hospital continued, feeding problems progressed
and he developed a rhinovirus.
       “On June 4, 2010, mother informed a nurse that she did not want the minor to have
a G-tube. She said a G-tube was the ‘easy way out’ and perhaps if the minor received
more than 10 minutes of occupational therapy a day, he would be able to eat better.
Father told a nurse, ‘I want AMA (against medical advice)’ and ‘I just want to go home.’
In a Resident Brief Progress Note, Dr. Benjamin A. McDonald wrote: ‘[The minor’s]
parents have been intermittently threatening to take the [minor] out of the hospital AMA
throughout the day today. I have personally spent at least 2 hours this afternoon in direct

[2]
       The detention report described laryngomalcia as a condition ‘where [the] upper
larynx collapses inward during inhalation, causing airway obstruction.’

                                             3
communication with the mother and father. [Mother] stressed that she is concerned that
placement of a [G-tube] could “cause my child to die” or to “get a lot of infections.” She
has continued to state that she does not want a [G-tube] placed “for religious reasons”
and “because only I know what is best for my baby.” She also seems upset that our
social worker has been in contact with the [Department] worker who is assigned to their
case. Mother is very difficult to redirect. [Mother] asked numerous times that I send
them home with oxygen and that she would feed [the minor] at home. I discussed with
her at length why I was not comfortable sending [the minor] home while he was on
oxygen. . . . I do believe that the [minor] is not safe to leave the hospital while requiring
frequent deep suctioning and oxygen. If the mother starts insisting once again on leaving
AMA[,] I believe it would be in the [minor’s] best interest to be placed on a hospital
hold.’ On the day Dr. McDonald wrote his note, Miller’s Children’s Hospital put a hold
on the minor.
“The Petition; the Detention Hearing; Information About the Parents
        “On June 7, 2012, the Department filed a petition pursuant to section 300,
subdivision (b) of the Welfare and Institutions Code[3] alleging that the parents could not
supervise or protect the minor.
        “Following a hearing, the juvenile court found a prima facie case for detaining the
minor. . . .
        “The next day, the Department filed a last minute information for the court
indicating that mother and father had both been dependents of the juvenile court,[4] and


[3]
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
[4]
        Grandmother received voluntary family maintenance services in 2001 as a result
of a referral alleging that her home was unsanitary, and she had bipolar disorder and was
expressing suicidal ideation. In 2005, her family came to the attention of the Department
based on the same allegations, but it was additionally alleged that grandmother was
smoking marijuana and physically abusing mother. Grandmother told a social worker
she wanted her children removed because she was so depressed that she wanted to kill
herself. Her children were placed with their father, and then later placed in foster care.

                                              4
noting that mother had presented a letter from Dr. Tigran Gevorkian stating: ‘Due to
mental illness, [mother] has limitations regarding social interaction, coping with stress,
etc. In order to help alleviate these difficulties, and to enhance her ability to live
independently[,] . . . I am prescribing an emotional support animal[.]’ The Department
was unable to determine the nature of mother’s disability, and how it affected her ability
to care for the minor.
       “According to father’s regional center case worker, Mia Archie, father’s current
diagnosis was mild retardation.[5] However, in 2003, he had been diagnosed with
posttraumatic stress syndrome and major depression disorder with psychotic features. He
was not on any psychotropic or other medication, but he was in an independent living
program, which included parent training.
“The June 15, 2012, Interim Review Report
       “A letter from Birth and Family Services, Inc. was attached to the interim review
report signed by a Department investigator named Son’a Williams (DI Williams). The
report indicated that father was authorized to receive 60 hours of monthly parenting with
living skills instruction and support, mother and father had been asking questions and
educating themselves about the minor’s needs, and a parent trainer would be present
when they visited the minor.



Mother displayed ‘defiance and chronic [absences without leave] from placement and she
was never able to remain anywhere stable or receive mental health services.’ Though
jurisdiction was terminated, it was later reinstated when grandmother attempted suicide in
her home with her children present. Mother continued to leave her placements and did
not receive mental health services. According to mother, she was in foster care from age
11 to 17, and the reason she frequently left her foster homes was because she was
mistreated by her caregivers. Father was a dependent of the juvenile court from 2001 to
2005. When interviewed, he alleged that he, too, was mistreated in foster care. Both
parents expressed a desire to protect the minor from the foster system.
[5]
       Father reported that mother also was diagnosed with mild retardation. The interim
review report for June 15, 2012, indicates the same. We note that in the appellate briefs,
the parties refer to father’s diagnosis of mild retardation, but not to mother’s diagnosis.


                                               5
       “The Department reported that mother and father were receiving SSI benefits due
to their mild retardation. Mother was open to receiving mental health services.
DI Williams assessed the home where the parents had lived for about a year. It consisted
of two bedrooms, one bath, a living room, and a kitchen, and the structure of the home
met the Department’s requirements.
       “To explain the parents’ resistance to a G-tube, mother informed a social worker
during an interview that ‘all we were trying to do was make the best decision for our kid.
I read things on the [I]nternet and I saw a couple videos from [YouTube]. There was
nothing positive about the [G-tube] procedure. I saw this girl, age 14, she was
threatening to kill herself because she did not have a normal life. I want my son to be
able to eat a hamburger. I [do] not want him to kill himself because he [cannot] have a
hamburger. There was a girl on [YouTube] who stated she wished she never would have
[received a G-tube].’ Per mother, a doctor said the minor could have [a] G-tube for a day
or the rest of his life. Mother was not satisfied with his response and asked that the
medical staff contact the minor’s primary physician, Dr. Chung. As reported by mother,
her request was denied. She expressed concern that the minor would pull out a G-tube
and then would either ‘bleed out’ or get an infection. Her preference was for the minor to
be discharged from the hospital with oxygen.
       “A letter from mother was attached to the interim review report. In that letter, she
stated, inter alia, that she did not refuse necessary care for the minor. Rather, she wanted
a second opinion, and she wanted the minor transferred to Huntington Memorial Hospital
in Pasadena. She painted a picture of Miller’s Children’s Hospital as a place full of ‘foul’
practices, adversarial medical staff and adversarial hospital social workers. According to
mother, the hospital social worker made false allegations against the parents to the
Department.
       “Father reported that mother and he were trained on how to use a ‘breathing
machine.’ He explained to DI Williams that the parents had purchased a video monitor,
and then stated that ‘we just want our son to come home. We are willing to comply with
the hospital recommendations.’

                                             6
“Insertion of a G-tube
       “Though mother and father were concerned about the scarring that would result
from a G-tube, they eventually consented to one being placed. On June 27, 2012, a G-
tube was inserted.
“The July 3, 2012, Jurisdiction/Disposition Report
       “DI Williams once again interviewed the parents. Father denied threatening to
. . . take the minor out of Miller’s Children’s Hospital. He said the parents wanted the
minor transferred to Children’s Hospital Los Angeles because it was more accessible. It
took the parents two hours by train to get to Miller’s Children’s Hospital. In father’s
perception, the medical staff at Miller’s Children’s Hospital used the threat of contacting
the Department to control the parents’ decision making. Just thinking about the situation
made him depressed. He did not want to be hospitalized, and he did not want to
participate in therapy, but he needed an outlet. Mother said she wanted a second opinion
before consenting to a surgical procedure, and she wanted the medical staff to wait two
weeks before inserting a G-tube. She complained that the medical staff did not give her
accurate information. According to her, the minor passed the Ph poll test, swallow test
and bronchial study. Though he did not pass the ‘OPM’ study, she stated, ‘[I]f he was
going to die he would have died already.’ She believed that the medical staff was
mistreating the minor because the suctions were frequently filled with mucous and the
minor had a diaper rash. [Periodically], she would hear the medical staff giggling in the
hallway. Her feelings would be hurt as she watched the minor turn purple from lack of
oxygen.
       “In a phone interview, DI Williams spoke to Dr. Stephanie Hertz on July 2, 2012.
She had not seen the minor in a week. In Dr. Hertz’s opinion, mother and father
appeared ‘very child like.’ Linda Trabossi-Mathis (Trabossi-Mathis), a nurse practitioner
from Miller’s Children[’s] Hospital, was also interviewed. She stated that the parents
were learning to hook up the minor’s feeding tubes, disconnect the tubes and flush them.
They asked good questions and were able to recall information when asked to
demonstrate what they had learned. [Trabossi-]Mathis consented to the parents coming

                                             7
to the hospital on Saturday, June 30, 2012, and Sunday, July 1, 2012. They were
scheduled to complete the minor’s feeding on Saturday from 11:30 a.m. to 3:30 p.m.
However, they missed the scheduled feedings and did not contact medical staff. At one
point, the parents showed up at a shift change to complete a feeding. A nurse was able to
complete a mock feeding with the parents, and they performed it well. DI Williams
asked the parents why they missed visits. Mother said they were participating in an ILP
Program at Para Los Ninos on June 30, 2012. On July 1, 2012, they arrived at a different
time than scheduled because they failed to tell the agency worker from Birth & Family
Services that they did not have transportation to and from the hospital. They missed a
visit on July 2, 2012, due to lack of transportation.
       “All mother’s and father’s visits were monitored.
       “The Department reported that mother was diagnosed with bipolar disorder and
was refusing medication. It stated that it ‘has serious concerns . . . whether or not the
[minor] can be safely maintained in the care of mother and father. Mother and father lack
insight and do not appear to have the ability to appropriately care for the [minor], as they
have frequently disregarded what is in the best interest of the [minor] (mother and father
have missed three feedings).’
       “In its recommendation, the Department urged the juvenile court not to release the
minor to the parents’ custody. It opined the parents would benefit from reunification
services and further supervision.
“The Plea of No Contest to Jurisdiction
       “On July 3, 2012, mother and father signed waivers of rights and pleaded no
contest to the dependency petition. The juvenile court amended the petition to allege:
‘The [minor] has significant medical issues which require juvenile court intervention to
assist parents in caring for [the minor]. [This] situation[,] without court intervention[,]
places the [the minor] at risk.’
       “The petition was sustained.




                                              8
“The Last Two Weeks of July 2012
       “In mid-July 2012, DI Williams participated in a treatment meeting at the hospital.
The primary concerns were gastro esophageal reflux and laryngospasms that caused the
minor to frequently desaturate (drop in oxygen levels). The minor continued to be
identified as ‘high risk.’ The medical staff reported that mother and father had not
demonstrated the ability to care for the minor because they often appeared frustrated and
required multiple prompts to address the minor’s medical needs. They needed more
coaching even though they had received two weeks of support and teaching services to
address medical issues, which was far more than other parents received. Medical staff
indicated that the minor had medical and physical issues, and expressed concern that the
parents would not comply with discharge orders. Because they had transportation
problems, medical staff was skeptical that mother and father would be able to transport
the minor to and from his numerous medical and occupational therapy appointments. In
the view of the medical staff, neither mother nor father showed any initiative. Rather,
they had to be prompted by medical staff when the minor had feeding or breathing
difficulty.
       “When they met with medical staff to discuss their progress, mother and father
were not receptive to medical staff’s comments. Mother complained that medical staff
was not communicating with them. The parents claimed that they made mistakes when
feeding the minor because they were tired, had not been able to sleep and were being
watched by the medical staff.
       “By July 20, 2012, the minor was cleared for release. However, he required a
pulsox machine to measure his oxygen and respiration. The machine could not be
requested without a placement address. The Department opined that the minor could not
be safely placed with the parents because they had not exhibited the ability to provide
adequate care.
       “On July 21, 2012, father did not know the minor’s feeding schedule. He had to
be reminded to feed the minor at 7:00 a.m. When he poured formula into a feeding bag,
he did not close the roller clamp and ports. A nurse prompted father on how to prime the

                                             9
line. When he programmed the pump for 110ccs, the nurse had to tell him that the minor
gets 120ccs for day feeds. Mother and father forgot the minor’s 10:00 a.m. feeding and
had to be reminded. Then, at 1:00 p.m., mother forgot to apply bacitracin to the G-tube
site.
        “At 2:00 a.m. the next day, mother once again had to be reminded to apply
bacitracin, and father needed the nurse’s instruction all throughout feeding the minor.
For the 7:00 a.m. feeding, mother attempted to pour fresh formula into the old formula.
The nurse told mother to empty the feed bag and rinse it before pouring the fresh formula
into it. Though mother competently performed the feeding, she left the rails down on the
crib. Later that morning, mother and father both asked if 24-hour care was over. When
the nurse explained that 24-hour care meant around the clock care, not care for one 24-
hour period, father raised his voice and demanded to know why the nurse had not
explained the process earlier. Mother raised her voice, saying, ‘[W]e have stuff to do.
We go to church and do other things on the weekends.’ They both appeared frustrated,
sighing and rolling their eyes when the nurse explained that the parents needed to be
ready to take care of the minor on their own. That night, after administering the minor’s
medication at 10:00 p.m., mother once again left the rails down on the crib.
        “A few days later, father changed the minor’s diaper and then, without washing
his hands, removed the minor’s feeding tube. The father walked away from the crib
without putting the rail back up.
        “On July 26, 2012, the parents closed the door to the minor’s room and nurses did
not hear an alarm. A nurse spoke to . . . them and explained that it was important to leave
the door open. They indicated that they had a right to privacy, closed the door and posted
a sign citing to a California law pertaining to the right to privacy. They refused to allow
a nurse to draw the minor’s blood.
        “The next day, the minor’s breathing difficulties escalated. He was no longer
cleared to be discharged.




                                             10
“The August 1, 2012, Disposition Hearings; Intervening Developments
       “At the initial disposition, the juvenile court ordered the minor detained in the
hospital or shelter care. The hearing was continued.
       “On August 3, 2012, the minor’s medical case worker, social worker William
Thomas (SW Thomas)[,] spoke by phone with Dr. Alexis Seegan who stated that the
minor was cleared for discharge. She said that the parents were too forceful during
feedings, and that they were not following instructions. An occupational therapy student
reported that father had not fed the minor in two weeks. Also, she stated that mother
knew the steps for feeding the minor but did not execute them without making errors, and
without receiving feedback from a third party.
       “About a week later, the Department reported that mother still required
supervision while feeding the minor, and father had not been cleared to do the feedings
by himself. Feedings were scheduled every three hours and lasted 30 minutes each,
which meant that feedings would have to be monitored all day and all night. Father’s
Regional Center provider, Birth & Family Services, indicated that it was authorized to
provide only 60 hours of parenting support and therefore could not provide 24-hour
monitoring. The juvenile court ordered the Department to find a medical placement that
would allow the parents to feed the minor on a daily basis. In addition, the Department
was ordered to prepare a report addressing how the minor was doing medically, and
whether he could be returned to the parents’ custody. The minor was placed in a facility
called CASA III in the City of Upland, which was 57 miles from the parents’ home and
difficult for them to visit. A few weeks later, the juvenile court ordered the Department
to make all efforts to place the minor closer to the parents’ home, and to provide the
parents with transportation assistance. The Department was given the discretion to place
the minor in a facility closer to the parents, or to release the minor to the parents’
custody. The parents were granted unmonitored visitation with a ‘reasonable visitation
schedule.’




                                              11
       “The Department provided mother and father with transportation funds. However,
they did not consistently visit the minor because, they claimed, mother did not feel well
and father could not travel without her.
       “As of August 15, 2012, mother completed the necessary training to feed the
minor without difficulty or supervision. Father received training on four dates in
September . . . 2012 but still required supervision during feedings. They completed a 16-
hour parenting program.
       “Both parents were assessed at Kedren Acute Psychiatric Facility [(Kedren)].
Father did not meet agency criteria for treatment. As for mother, a last minute
information for the court indicated that she had been referred to the Coalition of Mental
Health Professionals for parenting classes but did not provide proof of following up. An
interim review report stated that medical records were silent as to whether mother was
referred from mental health services. Medical staff informed a social worker that mother
did not have Axis I symptoms and therefore did not meet their criteria. The Department
obtained copies of past medical records indicating that mother had been previously
diagnosed with Bipolar Disorder, depression and anxiety, had a history of visual and
auditory hallucinations, and was hospitalized for psychiatric reasons in 2005. The
medical records regarding father revealed that father had previously been diagnosed with
chronic posttraumatic stress disorder, impulse control disorder and mood disorder as well
as having a history of mild retardation.
       “At a Team Decision Meeting on September 19, 2012, a safety plan was adopted.
In addition, the parents and the Department developed a transitional plan that consisted of
eight-hour day visits to the parents’ home on Saturdays and Sundays. The Department
recognized that ‘mother and father have made great efforts to address the [minor’s]
medical condition.’ But [the] Department concluded that the parents had ‘not
demonstrated the capacity to provide ongoing sufficient care to the child, as required by
medical professionals.’ Per the plan, grandmother would facilitate the minor’s
transportation.



                                            12
“The September 27, 2012, Disposition Hearing
       “At the continued disposition hearing DI Williams testified that though she did not
know the current plan for the minor because that was handled by a service worker, the
Department was concerned that the parents would not be able to feed and care for the
minor on a continual basis. She testified that the parents completed a CPR and first aid
class as well as a parenting class, and they had a sleep apnea monitor in their home.
Counsel informed the juvenile court that the transitional plan developed at the Team
Decision Meeting was not implemented because grandmother was not providing
assistance. The juvenile court ordered unmonitored visits with both parents together until
the next hearing.
“The New Placement; Further Disposition Hearings; Intervening Developments
       “On October 2, 2012, the minor was moved to a medical facility in the City of
La Puente called GE Pediatrics. The parents were given a monthly bus pass by the
Department so that they could visit the minor. Also, if they called in advance, they could
utilize the Access Paratransit program. SW Thomas spoke by phone with parent trainer
Helen Dominguez (PT Dominguez) who confirmed that she was continuing to work with
father. He asked for his services to be reassigned, but PT Dominguez said father had
made the request when he was upset. She was approved to work with father for 40 hours
per month. James Moore, father’s assigned social worker from Regional Center,
informed SW Thomas that father’s support hours could be increased when the minor
returned home.
       “When the parties reconvened for the disposition hearing on October 10, 2012,
mother testified, inter alia, that the minor had been diagnosed with Charge syndrome
(which is accompanied by various symptoms) and Laryngospasms. She completed
medical training regarding feeding and administering medication. The family was
working with Para Los Ninos, a youth development service, as well as Birth [&] Family
Services, the Nurse Partnership Program and other programs. She did not have a cell
phone or a landline but expected to activate a new cell phone after the hearing. The
juvenile court ordered the parents to have unsupervised weekend visits.

                                            13
       “During the weekend visit from October 12, 2012, to October 14, 2012, the
parents failed to give the minor his medication as directed. When he was returned to GE
Pediatrics, his heart rate was fast and his apnea monitor went off three times. He had to
be watched all night. For the weekend visit of October 19, 2012, to October 21, 2012, the
parents were supposed to return the minor at 6:00 p.m. the final night so he could receive
his 6:00 p.m. medication. The parents did not return the minor to GE Pediatrics until
8:50 p.m.
       “On October 24, 2012, at a continued disposition hearing, the juvenile court
ordered that visitation to be increased to four days per visit for a trial period of two
weekends.
“The Events of November 2012
       “During a visit in early November, the parents took the minor to Huntington
Memorial Hospital. The medical staff told mother that minor had a cold and to bulb
suction his nose. Later, when his apnea monitor kept going off, the parents took the
minor to Children’s Hospital Los Angeles where he was admitted for what turned out to
be an extended stay.
       “When SW Thomas spoke to the attending doctor, Dr. Lily, she expressed a
multitude of concerns about the parents, including the following: they were not happy
with the G-tube; mother threatened to remove the G-tube; mother had not been
forthcoming about the minor; the parents continually reported that the medical staff failed
to communicate with them regarding the minor’s care; the parents videotaped medical
personnel without their consent; mother was unwilling or unable to utilize nursing staff to
resolve care issues and instead repeatedly had the attending doctor paged to address
concerns; the parents were argumentative regarding the minor’s care; and the parents
failed to provide accurate dates for the minor’s previous treatment. At one point, the
medical staff clamped the G-tube. When Dr. Lily checked later, the clamps had been
removed. Both the parents and the medical staff denied removing the clamps. According
to the attending doctor, the parents falsely reported that the minor had diarrhea and was
vomiting. Though mother had been told that only nurses were supposed to feed the

                                              14
minor, mother fed the minor anyway. Then she falsely told nurses she fed the minor one
ounce of formula instead of six ounces. That may have resulted in overfeeding. Because
they demanded so much attention, the attending doctor had not been able to attend to
other patients. Dr. Lily viewed the parents as adversarial to the hospital, and did not want
to leave them alone with the minor.
       “On November 8, 2012, the [D]epartment filed an ex parte application under
section 385 requesting that all visitation be monitored, and that the minor be placed in
foster care after discharge from the hospital. The juvenile court granted the ex parte
application. It appointed Michael P. Ward, Ph.D. to conduct psychological examinations
of the parents.
       “When a social worker from GE Pediatrics went to pick up the minor for
discharge, his apnea monitor was missing. The social worker believed that the parents
took it. The minor’s social worker inquired with the parents. They denied taking the
apnea monitor.
       “The parents frequently had nonworking telephone numbers. Dr. Ward was
initially unable to contact the parents to set up examinations.” (In re P.W., supra,
B247824, pp. 2–15.)
The Parents’ 72-Hour Psychiatric Holds
       On December 17, 2012, mother went to a hospital with father and complained of
having suicidal thoughts with plans to run in front of a bus. The report from the hospital
stated: “‘Patient admits hearing voices but states, “I don’t know what the voices are
saying.”’”
       The initial psychiatric assessment note stated that mother was “‘paranoid and said
she only wanted to talk to the doctor. MD had to give patient injection. Patient was
unwilling to give her cell phone to staff members and said[,] “I know you lesbians want
to see me naked.”’”
       Mother and father were placed on psychiatric holds from December 17, 2012, to
December 20, 2012. Due to these holds, they missed a family preservation meeting.
Father was discharged with medication. (In re P.W., supra, B247824, p. 15.)

                                            15
       When SW Thomas asked the parents about their psychiatric holds, they claimed
that they did not have any memory of them. Mother said she was hospitalized for anemia
and asthma. (In re P.W., supra, B247824, pp. 11, 15.)
“The Parents’ January 5, 2013, Psychological Examination
       “Dr. Ward examined the parents and concluded that though they had ‘problems,
limitations and deficiencies,’ they ‘clearly have the capacity . . . will and motivation to
adequately raise a child.’ He stated that ‘the people I saw in my office appeared to be
fairly stable, reasonable, and quite workable. So unless there are some clear data that
they are a risk or danger to their child and/or unless the child’s medical condition and
resulting needs are clearly beyond their capabilities to adequately care for him, then I
would suggest [that minor and parents] need and deserve a chance at reunification. Of
course, it should be done with all the care, caution and supervision necessary, and they
need support to understand that. But it is perhaps time for them and the system to work
together towards an agreed upon goal.’
“The Minor's January 24, 2013, Hospitalization
       “The minor was taken to Childrens’ Hospital Los Angeles on January 24, 2013,
due to a brief period of [Cyanosis] (blue lips). He was admitted because of respiratory
distress. To assist with breathing, the minor was placed on a Bi-Pap machine. On
February 6, 2013, the Department reported that the minor continued to be medically
fragile and have medical complications. There was a possibility that he would need a
tracheotomy, which would dictate a higher level of care. The parents visited the minor
only one time when he was in the hospital.
“Multiple Disposition Hearings in February 2013
       “The juvenile court held a continued disposition hearing over the course of
multiple days and heard additional testimony. SW Thomas testified that at the time of the
hearing, the minor was hospitalized. His current medical conditions were ‘Charge
association, chronic lung disease, laryngomalacia.’ He no longer needed a G-tube for
feedings or to receive medication. But once he was discharged, he would continue to
need the Bi-Pap machine. According to SW Thomas, mother and father still denied their

                                             16
psychiatric hospitalizations. When SW Thomas asked them to sign medical releases,
father refused, and mother said she would ‘think about it.’ SW Thomas did not know
what the minor’s discharge instructions would be.
       “Case worker Lorena Hernandez (CW Hernandez) from Quality of Life Services
testified that her agency provided the parents with parenting skills and assisted them
during five or six visitations with the minor. According to CW Hernandez, the parents
were ‘hands on’ during visits and they complied with the rules of the medical placement.
She described their willingness to work with her as ‘very compliant.’ The parents
notified her of their 72-hour psychiatric holds. She knew that they did not inform
SW Thomas, and that caused her concern. The program director of Quality of Life
Services, Lisa Fulton (Fulton) testified that the parents told her that they had been
informed by SW Thomas that they need to get ‘another psyche eval,’ so they went to the
hospital because that was the best means for them to comply. Fulton knew that the
parents were not comfortable sharing it with SW Thomas because of trust issues. They
believed that anything they said to SW Thomas was typically twisted and manipulated.
Mother told Fulton that the parents were hospitalized because some of mother’s
behaviors were misconstrued. Fulton was asked if mother ever disclosed that she had
scheduled a psychological examination through the juvenile court system with Dr. Ward.
Fulton replied: ‘I don’t believe she did.’ She was not aware that Dr. Ward actually did
an examination. If the juvenile court returned the minor to the parents’ custody, Fulton
said she ‘would do an addendum for additional parenting hours’ even if that meant
‘around the clock services[.]’
       “Abby Arguilla, an employee at GE Pediatrics, testified that the minor was
discharged from the hospital after a three week stay. She said that the parents needed
training on the Bi-Pap machine. They also needed training on how to feed the minor by
mouth.
       “Mother testified that she was placed on a psychiatric hold after she went to the
hospital because she was ‘stressed’ and asked for a psychiatric evaluation. She told the
medical staff that she did not feel good. She did not tell SW Thomas because she did not

                                             17
think it had anything to do with the minor’s care, and because she did not trust him.
According to mother, SW Thomas had changed statements in the Departments reports ‘to
go against [her].’ Mother conceded that she did not sign a medical release for the
minor’s social worker. Initially, mother said she had not been trained on a Bi-Pap
machine. Later, she said that both father and she received training for 10 or 20 minutes
from someone at GE Pediatrics, but that person [had] not sign[ed] a confirmation for the
social worker.
       “After hearing argument, the juvenile court stated, inter alia: ‘The court has
considered the reports from July 3rd, 2012, through and including the September 27,
2012, report. I reviewed Dr. Ward’s report of January 2013. What concerns me is that,
as [the Department’s attorney] indicated, the parents were not forthcoming to [SW
Thomas]. . . . The problem with that is that then the information does not filter to the
court. The court has to make . . . decisions based on all of the information that is
presented to it. If the information is flawed, the court cannot make an intelligent or
appropriate decision. [¶] Notwithstanding the parents’ perhaps valid distrust of [SW
Thomas] or all of the system, they weren’t forthcoming with Ms. Fulton either, and that’s
[what] causes me greater concern. The mother indicated that she and the father were not
trained on the [Bi-Pap] machine. Then she indicated a little bit later in the testimony
today that she was. . . . [¶] The problem with the trust issue is that it caused a significant
misrepresentation. The parents went to a psychiatric hospital and were not allowed to
leave on their own accord, and I still [do] not know exactly why they were there. [¶] I
still do not know what their exact mental functioning is as a result of the hospitalization.
We are not talking about a developmentally normal child in this case. I have a very
fragile, special needs child, and the court has to take that into consideration as well. [¶]
As a result, . . . [¶] . . . I am declaring [the minor] to be a dependent child of the court
under section 300[, subdivision] (b) only. [¶] By clear and convincing evidence, his
care, custody, and control is taken from the parents and committed to the care, custody,
and control of the [Department]. [¶] I am ordering reunification services for both
parents. [¶] I am ordering both parents to finish a parent education class. . . .’ Next, the

                                              18
juvenile court ordered the parents go to individual counseling to address the case issues
and to be evaluated by a psychiatrist to see if they need medication. The parents were
granted “ongoing monitored visits.” The juvenile court ordered them to sign ‘HIPPA
medical release forms.’” (In re P.W., supra, B247824, pp. 15–18.)
The May 4, 2013, Psychological Report
       Mother and father were evaluated by Alicia Bales M.D. of the USC Institute of
Psychiatry and Law. She diagnosed mother with Adjustment Disorder and Mood Order
Not Otherwise Specified. Based on mother’s history, Dr. Bales discounted the possibility
that mother had a primary psychotic disorder and opined that bipolar disorder could not
be diagnosed or ruled out.6 Dr. Bales diagnosed father with Adjustment Disorder and
Mild Mental Retardation.7 The recommended treatment for both mother and father was


6
        As revealed to Dr. Bales by mother and her medical records, she was raised by an
abusive parent who had been diagnosed with bipolar disorder. Kedren documented that
mother began to hear voices at age six and have visual hallucinations. Eventually,
mother was removed from her home and placed in foster care. When she was 15, she
was hospitalized for suicidal ideation, though she later claimed it was a ruse for her foster
family to obtain a greater amount of public assistance by having a foster child who was
mentally ill. At age 18, mother was once again admitted into a psychiatric hospital. She
was placed on Seroquel, an anti-psychotic and mood stabilizer, which made her drowsy.
After she reported weight gain and problems with a racing heart, her physician
discontinued the Seroquel and placed her on Abilify, another antipsychotic and mood
stabilizer. Mother stopped taking the medication on her own because she did not
perceive a benefit. At that point, a doctor place her on Resperidone, another
antipsychotic and mood stabilizer. Social Security provided mother with benefits
because she had borderline intellectual functioning.
7
        Father’s history revealed the following. Growing up, he had a history of auditory
and visual hallucinations. At age nine, he tried to kill himself twice and was hospitalized.
Three years later, while he was in foster care, he was hospitalized again. According to
father, his foster mother wanted more public assistance and accused him of trying to set
her house on fire. At the time, he went along with the story. From ages 11 to 14, he was
placed on various medications that he did not like. Available medical records indicated
that he had been prescribed Wellbutrin and Respirdone. In 2003, he was diagnosed with
posttraumatic stress syndrome and major depression disorder with psychotic features. (In
re P.W., supra, B247824, p. 5.)


                                             19
psychotherapy. In addition, Dr. Bales concluded that mother and father would benefit
from a program that would provide a liaison to help them interact with providers.
The August 22, 2013, Status Review Report
       The Department reported that the parents were in partial compliance with the
court-ordered case plan. They had completed a 16-hour parenting program. They were
allowed to visit the minor every day at his placement. From March to August 19, 2013,
they visited the minor in his placement only 11 times. During that same time frame, they
saw the minor 10 days when they accompanied him to medical appointments.
       The case was transferred to Social Worker Jose Agredano (SW Agredano) on
July 23, 2013. SW Thomas, however, still remained involved.
       According to the Department, SW Thomas met with the parents on April 11, 2013,
and provided them with referrals for court-ordered programs. A few weeks later, mother
requested a referral to Shields for Families, and SW Thomas provided it. On May 7,
2013, SW Thomas met with the parents and they stated that they had not enrolled in
individual therapy. A month later, without notice, the parents failed to attend an
appointment with SW Thomas at the Department’s office. On June 25, 2013, a different
social worker met with the parents and a relative. The parents stated that they did not
enroll in therapy “because they were told that they did not need to do so.” However, on
July 11, 2013, mother informed the Department that she was enrolled in therapy at
Kedren and provided a phone number. Four days later, mother identified her therapist as
“Gabby” and said that she had enrolled in April, which was the soonest that Kedren
would allow. SW Thomas asked why mother had not informed him sooner, and mother
stated that she could not get in touch with SW Thomas. He reminded her that they had
met with him and other social workers since April, and he had voicemail. According to
father, he did not know the identity of his assigned therapist. Mother said father had not
been assigned a therapist. When SW Thomas asked the parents about their attendance in
therapy, the parents said they had conflicts with the minor’s medical appointments, which
caused them to miss therapy appointments. Mother indicated that she went to therapy



                                            20
every three weeks, and that she could not be seen on a more frequent basis. Though she
went for walk-in appointments, she was often not seen on those days.
       SW Thomas asked the parents about psychiatric care. Father stated that he
believed he saw a therapist named Salazar one time and was told he did not need a
psychiatric referral. Mother said she was twice scheduled to see a psychiatrist named
Dr. Gillman, but she missed both appointments.
       On July 22, 2013, SW Thomas called Kedren and spoke to Gabby Grijalva
(Grijalva). She stated that she did not have medical releases signed by the parents. He
faxed releases to Grijalva. He asked for written progress reports, and for information
regarding the parents’ dates of enrollment and dates of attendance. He then left
voicemails for Grijalva on three subsequent dates. She left voicemail messages for SW
Thomas on four dates but did not provide any requested information. On August 15,
2013, SW Thomas spoke to Jose Reyes at Kedren. He was unable to confirm any
information about the parents because they had not signed releases. Finally, on
August 16, 2013, Grijalva sent SW Thomas a progress letter stating that mother had
missed her medical evaluation by Dr. Elena Gilman on April 15, 2013 and July 9, 2013.
It was Kedren’s policy to have their clients assessed by a psychiatrist. Nonetheless,
mother stated that she did not want to schedule a third appointment with a psychiatrist
because, in her opinion, she did not need a psychiatrist. Grijalva said she saw mother on
a monthly basis, but that mother’s attendance was inconsistent. It was Grijalva’s
recommendation that mother attend her appointments on a consistent basis. Grijalva
reported a concern that mother seemed unable to take care of her own medical issues,
which could indicate a problem with her ability to address the minor’s medical issues.
Though Kedren could schedule only one appointment a month, Grijalva opined that
mother needed more therapy, and that mother should “drop in” to Kedren “more often”
for walk-in appointments.
       On August 20, 2013, SW Thomas learned that Najam Mashadi (Mashadi) had
been assigned as father’s therapist. SW Thomas left the therapist a message, requesting a
return call. By the time the August 22, 2013, status review report was prepared, Mashadi

                                            21
had not returned SW Thomas’s call. Thus, SW Thomas was unable to confirm father’s
participation in therapy.
       Based on mother’s inconsistent attendance at therapy and the lack of confirmation
regarding father’s therapy, the Department concluded that the minor’s “risk of future
abuse and/or neglect is high.”
The November 4, 2013, Addendum Report
       According to the Department, the parents were seen for three therapy sessions at
Crystal Hope Medical Services. Subsequently, they began therapeutic sessions with the
Multi-Service Family Center. Mother continued to take part in additional therapy
sessions at Kedren with Grijalva. SW Agredano contacted the Multi-Service Family
Center to obtain information about the parents’ therapy but was told he first needed a
release from the parents. The releases were sent to Lacresha Pree (Pree) so she could
assist the parents with signing the forms.
       Grijalva reported that she had been seeing mother for treatment of Depressive
Order NOS since March 18, 2013. Treatment focused on reducing symptoms of
depression, irritability, stress management, and developing effective coping skills. She
attended appointments on June 7, June 13, July 17, July 30, August 13 and September 13,
2013. However, she missed appointments on June 24, July 1, July 9, September 11 and
September 27, 2013.
       The Department decided to liberalize visitations to begin with two-hour
unmonitored day visits. It planned to eventually allow overnight visitation as the parents
progressed in therapy.
The Contested Six-Month Review Hearing
       For the hearing, the juvenile court stated that it had reviewed “the reports,
beginning with August 22nd of 2013 through November 4 of 2013.”
       SW Agredano rather than SW Thomas was called to testify and stated that the
parents had completed parenting classes and were going to individual counseling. They
went to Crystal Hope for four sessions, and then to the Multi-Family Service Center for
another four sessions. Separately, mother was seeing a therapist at Kedren. The parents

                                             22
stopped going to Crystal Hope because they did not have licensed therapists. When
asked if he had any concerns about returning the minor to the parents, SW Agredano
stated: “Well, at this point, . . . just having more . . . ongoing therapeutic services.” In
his view, therapeutic consistency “would allow the therapist to assess the parents’ mental
health needs which would assist [them] in caring for the child due to the fact that they
have had previous psychiatric evaluations and even been on psychiatric hospitalization
holds. So with an ongoing therapist continuing to see the family, maybe we would be
able to better gauge their mental health needs once they have their child[.]”
       At the time of the hearing, SW Agredano believed that the minor was on oxygen
24 hours a day due to his chronic lung disease but no longer had the G-tube. SW
Agredano understood that the parents were receiving services from Pree and her agency.
Pree provided the parents with assistance for such things as hygiene, transportation,
housekeeping and money management. The Department decided to allow two-hour,
unmonitored visits because the parents were in partial compliance with the case plan. At
no point did SW Agredano provide the parents with referrals for therapy, and he was
unaware that the parents had trouble obtaining therapy. When asked if he provided father
with referrals in light of his Regional Center services, SW Agredano answered: “No. I
have not provided [father]—since I have other cases, I have not provided [the parents]
with referrals in regards to the therapy.”
       SW Agredano did not know whether mother’s therapy was dealing with
adjustment disorder, mood disorder or bipolar disorder, or whether the therapist was
aware of mother’s hospitalization. He had not followed up with the therapist to find out
how mother was progressing. As a result, he did not know if mother was suicidal.
       Pree testified next. She was the parents’ counselor at Quality Life Services, an
independent living agency, and had been working specifically with father for six months.
He was entitled to 50 hours of services each month, which could be increased if he
needed it. Pree was available 24 hours a day. The parents met with Pree three or four
times a week. Each of those meetings lasted about five hours. Pree transported the
parents to their visits with the minor and monitored the visits.

                                              23
        In Pree’s opinion, the minor’s health was “doing better.” According to his
doctors, he did not need oxygen 24 hours a day if someone was watching him. Pree had
observed the minor without his oxygen while at the medical placement and at his doctor’s
office. Though she had seen the parents give the minor oxygen, she had not seen them
provide the minor with medication. The parents have food, clothes and a crib for the
minor. Pree helped them make their home safe for a child by putting covers on the
sockets and placing cleaning products out of where a child could reach. The minor was
scheduled to have a surgery that would solve his breathing problems and eliminate the
need to give him oxygen. The parents had consented to the surgery. Pree had no
concerns about the parents having custody of the minor. She believed that the parents
went to the hospital in December 2012 due to depression because they did not have
custody of the minor during the holidays.
        When asked if father could function without assistance, Pree said that he could.
Nonetheless, she also said that the services he was receiving would continue for the rest
of his life.
        Next, Fulton was called. She testified that she had been working with the family
through Quality of Life for a year. They met once or twice a week and discussed the
dependency case, parenting skills, and life skills. She was asked if she had any concerns
about them being able to parent the minor and said, “None whatsoever.” She perceived
father as “[v]ery high functioning” and said that mother was “as bright as anyone I have
ever met.” Mother had told Fulton that she went to the hospital in December 2012 for
depression, and because SW Thomas wanted her and the minor to obtain psychological
evaluations. In addition, mother told Fulton that her behavior at the hospital was
misinterpreted after the medical staff thought she was trying to hurt herself when she
plugged in her cell phone. Mother did not tell Fulton that she was having suicidal
ideation, and Fulton was not aware that mother had claimed to be hearing voices.
Moreover, Fulton had not seen the parent’s psychological evaluations.
        After oral argument, the juvenile court stated: “I think what concerns this court
the most is the information that’s being provided is incorrect. I’m asked to trust what’s

                                             24
being presented to me[,] . . . but I can’t at this point be able to trust [t]hat the parents have
benefited from counseling because there’s been no evidence presented that they have
benefited from any of this counseling. They haven’t gone on a consistent basis to tell me
what they have learned, what they need to learn from the counseling. [¶] . . . Today I
have these care providers coming back to court still not really knowing what the parents
were hospitalized for, and what they told the care providers is significantly different [than
the reason] . . . they were hospitalized. . . . [¶] The court is being asked to send . . . a
medically fragile child that needs oxygen, that needs a lot of extra care to people that
can’t quite tell us what is going on, what is accurate and not accurate. I am at a loss to
know how counsel can expect me to send this child home with the little information that I
have. [¶] The changes of therapy [do] not assist any of us, and I understand it might not
be the parents’ fault, but I don’t have any way of knowing that anyone has benefited in
this case. We are back where we pretty much started, and I am frustrated, frankly. [¶]
The court is at this time in agreement with the Department. I also agree . . . that
ultimately I need to be able to send [the minor] home. That’s the goal here, but I can’t do
it safely with the information that’s been presented to me[.]” The juvenile court stated
that the conditions necessitating its intervention continued, and that reasonable services
had been provided.
       The parents were granted unmonitored visits three times a week for two hours.
After three weeks, they were to receive visits lasting four hours. After six weeks, the
visits would last all day. The Department was given the discretion to liberalize visits to
overnights and weekends. Also, the Department was given the discretion to release the
minor to the parents’ custody. Finally, it was ordered to continue providing reunification
services. The permanency planning hearing was set for January 14, 2014.
       These timely appeals followed.
                                        DISCUSSION
I. The Risk of Detriment Finding.
       The parents contend that the Department failed to prove that returning the minor to
their custody posed a substantial risk of detriment. As a corollary, the parents argue that

                                               25
the juvenile court misallocated the burden of proof by requiring them to prove that they
had benefited from therapy.
       We disagree.
       A. Standard of review.
       Appellate courts review a “finding of substantial risk of detriment for substantial
evidence, which means evidence that is ‘reasonable, credible and of solid value; it must
actually be substantial proof of the essentials that the law requires in a particular case.
[Citation.] In the absence of substantial evidence showing such detriment, the court is
required to return the minor to parental custody. [Citation.]’ [Citation.]” (In re E.D.
(2013) 217 Cal.App.4th 960, 966.) When a dependency statute does not mandate explicit
findings and substantial evidence supports the juvenile court’s order, findings may be
implied. (In re Corienna G. (1989) 213 Cal.App.3d 73, 83; In re Andrea G. (1990) 221
Cal.App.3d 547, 554.)
       B. The applicable law.
       At the six-month review, the juvenile court shall order the return of a child to the
physical custody of his parent unless it finds, by a preponderance of the evidence, that the
return of the child would create a substantial risk of detriment to the child’s safety,
protection, or physical or emotional well-being. (§ 366.21, subd. (e).) The statute goes
on to provide that the social worker has the burden of proof. (Ibid.) But it also provides
that “[t]he failure of the parent or legal guardian to participate regularly and make
substantive progress in court-ordered treatment programs shall be prima facie evidence
that return would be detrimental.” (Ibid.) When making its determination, a juvenile
court “shall review and consider the social worker’s report and recommendations and the
report and recommendations of any child advocate appointed pursuant to Section 356.5;
and shall consider the efforts or progress, or both, demonstrated by the parent or legal
guardian and the extent to which he or she availed himself or herself to services
provided[.]” (§ 366.21, subd. (e).)




                                              26
       C. Analysis.
       The question is whether the record contained prima facie evidence of a risk of
detriment because the parents failed to participate regularly in court-ordered treatment
programs and make substantive progress.
       The answer is yes.
       In February 2013, the juvenile court ordered the parents into counseling so they
could resolve their case related problems, which involved the failure or inability to
provide the minor consistent and proper care. Prior to the six-month review hearing in
November 2013, mother had gone to only six therapy sessions with Grijalva while
missing five. The record establishes that father did not go to therapy until sometime in
August 2013 or after. Mother and father went to four therapy sessions at Crystal Hope,
and then they went to four therapy sessions at Multi-Family Service Center. In other
words, in about 10 months, they had only eight sessions with those agencies. Thus, the
evidence established that the parents did not participate regularly in court-ordered
treatment. Over the last year of the case, the parents did not move past monitored
visitation and never applied what they had learned in therapy during extended,
unmonitored visits with the minor. As a result, they did not make substantive progress in
their treatment. When it comes to parenting, progress must be measured in terms that are
practical rather than theoretical.
       The juvenile court did not expressly find that there was prima facie evidence of a
risk of detriment. But that finding is implied.
II. The Reasonable Services Finding.
       The parents contend that the record does not support the juvenile court’s finding
that they were provided with reasonable services. In particular, they contend that even
though the case plan required them to attend individual counseling to discuss case-related
issues, it was inadequate because it did not direct them to see licensed counselors or
licensed therapists, and it did not inform them how often they were supposed to go to
counseling. According to the parents, the lack of specificity in the case plan, and the
Department’s failure to reasonably fill in the gaps in the case plan, made it impossible for

                                             27
the parents to demonstrate the progress in counseling that the juvenile court found
lacking. Next, they contend that the Department failed to provide reasonable services
because it did not make a sufficient effort to obtain and present evidence regarding the
parents’ progress in counseling.
       These contentions lack merit.
       A. Standard of review.
       When reviewing a reasonable services finding, we ask only whether the finding
was supported by substantial evidence. (Angela S. v. Superior Court (1995) 36
Cal.App.4th 758, 762.)
       B. The applicable law.
       For a child who was under three years of age at the time of initial removal, “court-
ordered services shall be provided beginning with the dispositional hearing and ending 12
months after the date the child entered foster care as provided in Section 361.49, unless
the child is returned to the home of the parent or guardian.” (§ 361.5, subd. (a)(1)(A).)
Under this statute, the Department must make a good faith effort to provide reasonable
services responsive to the needs of the particular family. (In re K.C. (2012) 212
Cal.App.4th 323, 329.) In reviewing whether reunification services are reasonable,
courts recognize that in most cases more services could have been provided, and that the
services provided are often imperfect. (Elijah R. v. Superior Court (1998) 66
Cal.App.4th 965, 969.) The standard is not whether they were perfect, but whether they
were reasonable under the circumstances. (Ibid.) The third paragraph of section 366.21,
subdivision (e) provides that if a juvenile court finds at the six-month review that
reasonable services have not been provided, it “shall continue the case to the 12-month
permanency hearing.”
       C. Analysis.
       The record establishes that the Department provided reasonable services under the
circumstances. In February 2013, the juvenile court ordered that parents go to individual
counseling to address case issues. It also ordered them to sign medical release forms. In
April 2013, SW Thomas met with the parents and gave them referrals for court-ordered

                                             28
programs. Nonetheless, at meetings during the next couple of months, the parents
reported that they had not enrolled in therapy. In July 2013, mother reported that she had
been enrolled in therapy at Kedren with Grijalva but had not been able to inform SW
Thomas. Her statement lacked credibility because she had ample opportunity to inform
SW Thomas and other social workers. Thus, in the early going, she thwarted the ability
of social workers to follow up with Grijalva. Father indicated that he had been assigned a
therapist but did not know who it was, and mother said father had not been assigned a
therapist at all. By late August 2013, SW Thomas learned that Mashadi had been
assigned as father’s therapist but could not confirm that father had been to therapy. In
general, the Department was unable to confirm the parents’ progress in therapy because
they had not signed release forms, as ordered by the juvenile court. It was not until
August 2013, some seven months after the parents had been ordered to go to counseling,
that SW Thomas learned about mother’s progress with Grijalva. By inference, Grijalva’s
report of mother’s progress was incomplete because mother refused to be assessed by one
of Kedren’s psychiatrists.
       SW Agredano attempted to learn about the parents’ progress in therapy at the
Multi-Service Family Center but encountered a roadblock because, once again, the
parents had not signed medical release forms.
       Though the parents impliedly argue that the case plan contained a de facto
requirement that they see licensed therapists on a frequent basis for their therapy to count,
and that somehow the Department was at fault for not informing the parents of this
de facto requirement, that argument finds no support in the record. The licensure issue
arose when Crystal Hope Medical Services determined, on its own, that it could not
provide appropriate services to the parents because it did not have licensed therapists. It
was Grijalva, not the juvenile court or the Department, who indicated that mother needed
more consistent and frequent therapy. In general, the juvenile court and the Department
required the parents to attend counseling but otherwise allowed mental health
professionals to determine the details.



                                             29
       In sum, the Department offered reasonable counseling services in light of the
parents’ failure to communicate about the services or lack of services they were
receiving, and their failure to sign medical release forms that would have allowed social
workers to assess their additional needs, if any.
       We reject the suggestion that any deficiencies in the Department’s evidence at the
six-month review hearing constitute a failure to provide reasonable services. The parents
cited no case law establishing that the Department’s obligation to provide reasonable
services includes an obligation to present evidence at a hearing. And even if such case
law existed, it would not aid the parents’ cause. Here, they bear the brunt of the
responsibility for their case-related shortcomings because of their lack of communication
about and participation in therapy.
       Even if there was error, it was harmless. When a juvenile court conducts a six-
month review hearing and finds a lack of reasonable services, the remedy is to continue
the matter to the permanency planning hearing. Here, the juvenile court extended
reunification services and set the permanency planning hearing for January 14, 2014. As
a consequence, the parents have not been prejudiced by the juvenile court finding that
reasonable services were provided.




                                             30
                                    DISPOSITION
      The juvenile court’s orders and findings are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                  _____________________________, Acting P. J.
                                        ASHMANN-GERST


We concur:



______________________________, J.
           CHAVEZ



______________________________, J.*
           FERNS




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           31